DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 4-7, 11, 12, 14, 15, 16, and 18: The terms, ‘specifications’ and ‘parameters,’ are indefinite.  There are significant overlap in the plain and ordinary meanings of the terms.  Thus, for guidance, examiner carefully reviewed the original disclosure to see how the terms are defined.  However, the original disclosure does not draw clear distinction between the terms.  Thus, the metes and bounds of all limitations incorporating at least one of these two terms are indefinite.
Re Claims 5-7, 11, 12, and 14: There is insufficient antecedent basis for the limitation, “the parameters,” in the claim.
Re Claims 5, and 8-11: There is insufficient antecedent basis for the limitation, “the encoded image,” in the claim.
Re Claims 16 and 18: There is insufficient antecedent basis for the limitation, “the specifications,” in the claim.
The insufficient antecedent basis for the limitations, “the parameters,” “the encoded image,” and “the specifications,” pose severe impediment for determining the metes and bounds of the respective claims.  These limitations respectively or in concert seem to play critical role in defining the claimed method and/or system.
Claims 13, 17, 19 are indefinite at least due to dependency on the indefinite base claim.
Due to the non-compliance and indefiniteness described above, metes and bounds of the claims are unclear; and therefore, for a few claims, the lack of clarity hinders prior-art based examination.  For these claims, prior-art based examination will proceed once the non-compliance and indefiniteness are overcome.  Lack of prior-art based rejection should NOT be construed to be an indication of an allowable subject matter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubow (US 20060118631 A1) in view of Pokorny (US 20030154144 A1) and Ausschnitt (US 20190137881 A1).
Re Claim 1: Lubow discloses a method comprising: 
fabricating, in a manufacturing facility, a physical product using a manufacturing process, wherein the physical product is fabricated according to specifications (p9: The commodity number identifies the formulation of a drug, such as how it is produced, e.g., what ingredients, concentrations, temperature, volumes and pressures are used. p10, p87: a commodity number, which identifies one of multiple different possible formulations of the specific drug (e.g., formulation A1)… The different formulations may represent different dosages, concentrations or delivery methods, e.g., tablet, injectable, IV drip, or temperature, volumes and pressures used during manufacture.), the manufacturing process comprises manufacturing steps performed in the manufacturing facility; 
marking the physical product with a first encoded image (p8: applying bar code information to products on a production line. p11: 2-D bar code… laser marking… laser printing), wherein the first encoded image encodes first parameters that include the specifications;
scanning, at the storage facility, a second encoded image on a printed document to obtain second parameters (p13: the static, product-related bar code information may be printed on a separate label from the label on which the variable, production run-related information is printed.);
comparing, by a computing device, the first parameters and the second parameters (fig 6, p87);
based on the comparing the first parameters and the second parameters, determining, by the computing device, whether the physical product corresponds to the printed document (p88: to determine that the formulation A1 which is identified by the commodity number is consistent with the drug A);
in response to the determining that the physical product corresponds to the printed document, performing an action (p88: output a "consistent" decision.).
However, Lubow does not disclose causing transport of the physical product to a storage facility, wherein the storage facility comprises a scanner configured to scan the first encoded image to obtain the first parameters.
Pokorny however discloses causing transport of an item to a storage facility, wherein the storage facility comprises a scanner configured to scan a first encoded image to obtain first parameters (p164: when a shipment is received at a warehouse, a worker or electronic device scans the license plate code).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pokorny’s teaching in the Lubow’s method for the purpose of ensuring that the correct physical product is transported to a storage facility.
However, Lubow modified by Pokorny does not disclose 
that the physical product is a sample and the steps of sending a communication to a computing device of the manufacturing facility, wherein the communication includes an updated specification for a new physical product; and in response to receiving the communication, fabricating the new physical product according to the updated specification.
Ausschnitt however discloses
that the physical product is a sample and the steps of sending a communication to a computing device of the manufacturing facility, wherein the communication includes an updated specification for a new physical product; and in response to receiving the communication, fabricating the new physical product according to the updated specification (p18, p90, p105).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Ausschnitt’s teaching in the method of Lubow modified by Pokorny for the purpose of testing the method and improving the physical product by executing with sample(s) and feeding back the updated specification to the computing device.
Re Claim 4: Lubow modified by Pokorny discloses the method of claim 2, wherein the printed document is: a production part approval process (PPAP) document that includes the specifications; a part submission warrant (PSW) document that indicates an approval of the specifications; or a product change notification (PCN) document that updates the specifications (Pokorny p145: A bill of materials for the manufacturing of a product may specify or may be consulted to help specify what actions should be taken for an anticipated temporary deviation in the properties of a raw material. Some deviations of the properties may still permit production of the product within the targeted specifications, p253, p268,  Examiner: specific document names do not further define the system.).
Re Claim 6: Lubow modified by Pokorny discloses the method of claim 1, wherein the parameters further include at least one of: 
an identifier for a material used in the manufacturing process (p9, p87); 
an identifier for the storage facility; 
an identifier that identifies the physical product; 
a measurement associated with the manufacturing process; 
a size of a component of the physical product; 
a size of a manufacturing device associated with one of the manufacturing steps; 
a link to a server that stores data associated with the manufacturing process, wherein the stored data comprises drawings, figures, graphics, or diagrams regarding the physical product; 
a link to a server that stores data associated with the manufacturing process for access by a computing device using the link, wherein access to the stored data requires authentication of the computing device; 
a location of the storage facility; or 
a location of the manufacturing facility.
Re Claim 7: Lubow modified by Pokorny discloses the method of claim 1, wherein the parameters further include one or more processing, product, or test characteristics observed during fabrication of the physical product (p9, p87).
Re Claim 8: Lubow modified by Pokorny discloses the method of claim 1, wherein marking the physical product comprises at least one of: marking, using a laser, the encoded image on the physical product (p11); engraving the encoded image on the physical product; printing the encoded image on the physical product; or printing a label that includes the encoded image, and attaching the label to the physical product or to a container that holds the physical product.
Re Claim 10: Lubow modified by Pokorny discloses the method of claim 1, wherein the physical product is a package including an integrated circuit, the package has a substantially flat surface (abst: a printable surface (300), figs 3a & 3b), the encoded image is a two-dimensional barcode (p11), and marking the physical product comprises laser marking (p11) to form the encoded image on the flat surface (Examiner: The limitation, “the physical product is a package including an integrated circuit” does not further define the claimed method step.  The limitation indicates intended use.).
Re Claim 14: Lubow modified by Pokorny discloses the method of claim 1, wherein the parameters further include at least one of: country of encapsulation, country of diffusion, a device number, an identifier of a process technology, a package type (p3: The NDC is a unique numerical code identifying… package size or type. p87: the first bar code portion 610 may include a product identifier such as the National Drug Code (NDC)), a die revision, a date of fabrication, or a speed.
Re Claim 15: Lubow discloses a system comprising: 
a database (abst: database) configured to store first specifications for fabricating a physical product using a manufacturing process; 
a manufacturing machine (p6 & p8: production line) configured to fabricate the physical product; 
a laser configured to mark the physical product with a two-dimensional barcode (p11: 2-D bar code… laser marking… laser printing); at least one processing device; and memory containing instructions configured to instruct the at least one processing device to: 
control fabrication of the physical product, including controlling the manufacturing machine according to the first specifications (p9: The commodity number identifies the formulation of a drug, such as how it is produced, e.g., what ingredients, concentrations, temperature, volumes and pressures are used. p11: , the computer may be programmed with the production run related information); 
mark, using the laser, the physical product with the two-dimensional barcode (p11: 2-D bar code… laser marking… laser printing), wherein the two-dimensional barcode encodes the first specifications.
However, Lubow does not disclose causing transport of the physical product to a storage facility, wherein the storage facility comprises a scanner configured to scan the two-dimensional barcode to obtain the parameters.
Pokorny however discloses causing transport of an item to a storage facility, wherein the storage facility comprises a scanner configured to scan a two-dimensional barcode to obtain parameters (p154: "QR Code" p164: when a shipment is received at a warehouse, a worker or electronic device scans the license plate code).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pokorny’s teaching in the Lubow’s system for the purpose of ensuring that the correct physical product is transported to a storage facility.
However, Lubow modified by Pokorny does not disclose instructions configured to instruct the at least one processing device to:
receive a communication from a computing device at the storage facility, wherein the communication includes second specifications for a new physical product; and
in response to receiving the communication, fabricating the new physical product according to the second specifications.
Ausschnitt however discloses instructions configured to instruct the at least one processing device to:
receive a communication from a computing device at a facility, wherein the communication includes second specifications for a new physical product; and
in response to receiving the communication, fabricating the new physical product according to the second specifications (p18, p90, p105).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Ausschnitt’s teaching in the system of Lubow modified by Pokorny for the purpose of testing the method and improving the physical product by feeding back the updated specification to the computing device.
Re Claim 20: Lubow discloses a non-transitory computer storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to at least: 
fabricate, in a manufacturing facility, a physical product using a manufacturing process, wherein the physical product is fabricated according to first specifications (p9: The commodity number identifies the formulation of a drug, such as how it is produced, e.g., what ingredients, concentrations, temperature, volumes and pressures are used. p10, p87: a commodity number, which identifies one of multiple different possible formulations of the specific drug (e.g., formulation A1)… The different formulations may represent different dosages, concentrations or delivery methods, e.g., tablet, injectable, IV drip, or temperature, volumes and pressures used during manufacture.); and
mark the physical product with a first encoded image (p8: applying bar code information to products on a production line. p11: 2-D bar code… laser marking… laser printing), wherein the first encoded image encodes the first specifications,
scan, at the storage facility, a second encoded image on a printed document to obtain second specifications (p13: the static, product-related bar code information may be printed on a separate label from the label on which the variable, production run-related information is printed.);
compare, by a computing device, the first specifications and the second specifications (fig 6, p87);
based on the comparing the first specifications and the second specifications, determine, by the computing device, whether the physical product corresponds to the printed document (p88: to determine that the formulation A1 which is identified by the commodity number is consistent with the drug A); and
in response to the determining that the physical product corresponds to the printed document, perform an action (p88: output a "consistent" decision.).
However, Lubow does not disclose causing transport of the physical product to a storage facility, wherein the storage facility comprises a scanner configured to scan the first encoded image to obtain the first specifications.
Pokorny however discloses causing transport of an item to a storage facility, wherein the storage facility comprises a scanner configured to scan a first encoded image to obtain a first specifications (p164: when a shipment is received at a warehouse, a worker or electronic device scans the license plate code).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pokorny’s teaching in the Lubow’s medium for the purpose of ensuring that the correct physical product is transported to a storage facility.
However, Lubow modified by Pokorny does not disclose
that the physical product is a sample and steps of sending a communication to a computing device of the manufacturing facility, wherein the communication includes an updated specification for a new physical product; and in response to receiving the communication, fabricate the new physical product according to the updated specification.
Ausschnitt however discloses
that the physical product is a sample and steps of sending a communication to a computing device of the manufacturing facility, wherein the communication includes an updated specification for a new physical product; and in response to receiving the communication, fabricate the new physical product according to the updated specification (p18, p90, p105).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Ausschnitt’s teaching in the medium of Lubow modified by Pokorny for the purpose of testing the method and improving the physical product by executing with sample(s) and feeding back the updated specification to the computing device.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection in part and not persuasive in part. 
Claims 1, 4-7, 11, 12, 14, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite because the terms, ‘specifications’ and ‘parameters,’ are indefinite.
There are significant overlap in the plain and ordinary meanings of the terms.  Thus, for guidance, examiner carefully reviewed the original disclosure to see how the terms are defined.  However, the original disclosure does not draw clear distinction between the terms.  Thus, the metes and bounds of all limitations incorporating at least one of these two terms are indefinite.
In response, applicant points to examples for “parameters,” and “specifications” in the original disclosure.  Applicant points to claims 6 and 7 as examples for “parameters,” and Paragraph 36 of the Specification as an example for “specifications.”  It is noted that examples are not definitions, and that it is doubtful that examples alone can clearly set the metes and bounds of claim limitations.  Furthermore, in contrary to the applicant argument, Paragraph 36 of the Specification does NOT provide an example for “specifications.”  The relevant sentence is recited as follows,: “In one embodiment, an End-of-Life (EOL) notification is automatically generated based on scanning QR codes that are printed on paper documents of negotiated manufacturing parameters (e.g., specifications for making a product as set forth in a PPAP document and a corresponding customer-approved PSW document, as described below).”  In the preceding recitation, the specifications for making a product as set forth in a PPAP document is provided as an example for the negotiated manufacturing parameters, NOT  the negotiated manufacturing parameters being an example for the specifications.   Paragraph 37 of the Specification also has a similar recitation.  There aren’t any other disclosure that, in any way, tries to define ‘specifications.’  Therefore, the original disclosure fails to defines the respective metes and bounds of ‘specifications’ and ‘parameters’ with respect to each other.
Claims 5-11, 12, 14, 16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite due to containing insufficient antecedent basis for the limitations, “the parameters,” “the encoded image,” and “the specifications,” in the claim.  These limitations respectively or in concert seem to play critical role in defining the claimed method and/or system and pose severe impediment for determining the metes and bounds of the respective claims.
Claims 1, 4, 6-8, 10, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubow (US 20060118631 A1) in view of Pokorny (US 20030154144 A1) and Ausschnitt (US 20190137881 A1).
Ausschnitt, a newly cited reference, discloses that the physical product is a sample and the steps of sending a communication to a computing device of the manufacturing facility, wherein the communication includes an updated specification for a new physical product; and in response to receiving the communication, fabricating the new physical product according to the updated specification (p18, p90, p105).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887            
/THIEN M LE/           Primary Examiner, Art Unit 2887